DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 06/13/2019. Claims 1, 4-9 and 12-16 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Timothy J. Wall, reg. no. 50,743, on 03/05/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
1.	(Currently Amended) A method implemented by a network device in a cellular communication network with a distributed data plane serving gateway (S-GWu) at an evolved universal terrestrial radio access network (E-UTRAN) node B (eNodeB), the method to enable an ingress tunnel router to forward traffic between devices connected to the cellular communication network via location identifier separation protocol (LISP) to enable mobility within the cellular communication network without anchor points, the method comprising:
		receiving a packet originating from a first device;
		determining whether the received packet is General packet radio service (GPRS) tunneling protocol (GTP) — user plane (GTP-U) encapsulated;
retrieving an endpoint identifier (EID) of a destination address of a nested header of the received packet, where the received packet is determined to be GTP-U encapsulated;
determining whether the received packet is GTP encapsulated;
	retrieving the EID of a destination address of an outer header of the received packet, wherein the received packet is determined not to be GTP encapsulated;

	wherein a LISP map server manages a database of EID and RLOC mappings that are determined from communication with tunnel routers, the LISP map server receives EID information from the tunnel routers that are stored in the database and associated with the respective tunnel routers;
encapsulating the packet with LISP using the RLOC;[[ and]]
forwarding the packet via LISP to an egress tunnel router; and
forwarding the packet to a GTP control component based on a GTP-control (GTP-C) address in an outer packet header, where the received packet is determined not to be GTP-U encapsulated.
 2.	(Canceled) 
6.	(Currently Amended) A method implemented by a network device in a cellular communication network with a distributed data plane serving gateway (S-GWu) at an evolved universal terrestrial radio access network (E-UTRAN) node B (eNodeB), the method to enable an ingress tunnel router to forward traffic between devices connected to the cellular communication network via location identifier separation protocol (LISP) to enable mobility within the cellular communication network without anchor points, the method comprising:
		receiving a packet originating from a first device via the distributed S-GWu;			retrieving an endpoint identifier (EID) of a destination address of the packet from a header of the received packet;
		determining whether the received packet is GTP encapsulated;
		retrieving the EID of a destination address of an outer header of the received packet, wherein the received packet is determined not to be GTP encapsulated;
		resolving a routing locator (RLOC) of the retrieved EID,
	wherein a LISP map server manages a database of EID and RLOC mappings that are determined from communication with tunnel routers, the LISP map server receives EID information from the tunnel routers that are stored in the database and associated with the respective tunnel routers;
		encapsulating the packet with LISP using the RLOC;[[ and]]
		forwarding the packet via LISP to an egress tunnel router; and
forwarding the packet to a GTP control component based on a GTP-control (GTP-C) address in an outer packet header, where the received packet is determined not to be GTP-U encapsulated.
9.	(Currently Amended) A network device in a cellular communication network with a distributed data plane serving gateway (S-GWu) at an evolved universal terrestrial radio access network (E-UTRAN) node B (eNodeB) is configured to execute a method to enable an ingress tunnel router to forward traffic between devices connected to the cellular communication network via location identifier separation protocol (LISP) to enable mobility within the cellular communication network without anchor points, the network device comprising:
		a non-transitory computer-readable medium having stored therein a distribution
manager; and
		a processor coupled to the non-transitory computer-readable medium, the processor to execute the distribution manager, the distribution manager to receive a packet originating from a first device, to determine whether the received packet is general packet radio service (GPRS) tunneling protocol (GTP) — user plane (GTP-U) encapsulated, to retrieve an endpoint identifier (EID) of a destination address of a nested header of the received packet, where the received packet is determined to be GTP-U encapsulated, to resolve a routing locator (RLOC) of the retrieved EID, to encapsulate the packet with LISP using the RLOC, and to forward the packet via LISP to an egress tunnel router, wherein a LISP map server manages a database of EID and RLOC mappings that are determined from communication with tunnel routers, the LISP map server receives EID information from the tunnel routers that are stored in the database and associated with the respective tunnel routers, and wherein the distribution manager to determine whether the received packet is GTP encapsulated, and to retrieve the EID of a destination address of an outer header of the received packet, where the received packet is determined not to be GTP encapsulated, and
		wherein the distribution manager to forward the packet to a GTP control component based on a GTP-control (GTP-C) address in an outer packet header, where the received packet is determined not to be GTP-U encapsulated.



14.	(Currently Amended) A network device in a cellular communication network with a distributed data plane serving gateway (S-GWu) at an evolved universal terrestrial radio access network (E-UTRAN) node B (eNodeB) is configured to execute a method to enable an ingress tunnel router to forward traffic between devices connected to the cellular communication network via location identifier separation protocol (LISP) to enable mobility within the cellular communication network without anchor points, the network device comprising:
		a non-transitory computer-readable medium having stored therein a distribution
manager; and
		a processor coupled to the non-transitory computer-readable medium, the processor to execute the distribution manager, the distribution manager to receive a packet originating from a first device via the distributed S-GWu, to retrieve an endpoint identifier (EID) of a destination address of the packet from a header of the received packet, to resolve a routing locator (RLOC) of the retrieved EID, to encapsulate the packet with LISP using the RLOC, and to forward the packet via LISP to an egress tunnel router, wherein a LISP map server manages a database of EID and RLOC mappings that are determined from communication with tunnel routers, the LISP map server receives EID information from the tunnel routers that are stored in the database and associated with the respective tunnel routers, and wherein the distribution manager to determine whether the received packet is GTP encapsulated, and to retrieve the EID of a destination address of an outer header of the received packet, where the received packet is determined not to be GTP encapsulated, and
wherein the distribution manager to forward the packet to a GTP control component based on a GTP-control (GTP-C) address in an outer packet header, where the received packet is determined not to be GTP-U encapsulated.
Allowable Subject Matter
Claims 1, 4-9 and 12-16 are allowed.
Regarding to claim 1, 6, 9 and 14, the best prior art found during the prosecution of the application, Zhou US Patent Application No.:( US 2012/0320876 Al) in view of Grootwassink et al US Patent Application No.: ( US 2016/0212778 B1). Zhou  teaches the target S-GW returns Create Session Response message to the target MME; in this step, tunnel information such as tunnel identifier allocated by the target S-GW for establishing a tunnel between the target S-GW and the target wireless-side network element. The access network portion of the SILSN architecture is mainly implemented by the wireless access network in the EPS network, and the MME, S-GW and upgraded P-GW in the EPS network collectively achieve the functions to be implemented by the ASN. The P-GW is used to provide access service for the terminal, allocate an RID to the terminal, maintain the AID-RID mapping information of the terminal, register to the home ILR of the terminal and cancel the RID of the terminal, inquire the RID of the correspondent opposite end from the home ILR of the correspondent opposite end, maintain the opposite end information of the terminal and deliver it to the home ILR of the terminal, perform RID encapsulation, RID de-encapsulation and forwarding for the data message, and realize a handover between P-GWs by coordinating with other network elements. The packet data network (PDN) to which the P-GW is connected and which supports RID routing and forwarding constitutes a general forwarding plane. Grootwassink teaches the tunneling protocols and other types of networks without deviating from the scope of the present disclosure, and is not limited to the exemplary disclosures associated. An Ingress Tunnel Router (ITR) refers to a router that accepts an IP packet that contains a single IP header with an IP destination address but does not contain a LISP header. The destination RLOC may be an intermediate proxy device that has better knowledge of the EID-to-RLOC mapping closer to the destination EID. In general, an ITR receives IP packets from site end-systems on one side and sends LISP-encapsulated IP packets toward the Internet on the other side. The target traffic pointing to the name of the P-GW with the IP address of the R-GW is redirected by the R-GW at the IP layer via an IP re-write to arrive at the IP address of the P-GW. However, Zhou and Grootwassink fail to teach the using location identifier separation protocol to implement a distributed. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the determining whether the received packet is GTP encapsulated; retrieving the EID of a destination address of an outer header of the received packet, wherein the received packet is determined not to be GTP encapsulated; resolving a routing locator (RLOC) of the retrieved EID, wherein a LISP map server manages a database of EID and RLOC mappings that are determined from communication with tunnel routers, the LISP 1, 6, 9 and 14, as a whole and further defined by the latest amendments filed on 03/05/2021. Therefore, claims 1, 6, 9 and 14 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642